DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 objected to because of the following informalities:  Claim 9 line 12 states, “…shaft, , wherein…”; the second comma should be removed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the leading end" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret the above limitation as “a leading end” for the purposes of compact prosecution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 6, 8-12, 14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crainich (Pub No US/2006/0212048).
Regarding claim 1, as interpreted above, Crainich discloses an apparatus (suturing device 10) comprising: 
a frame (housing 11) configured to counter-rotatably support two generally parallel rollers (Fig 4 shows housing configured to rotatably support one or more rollers; Fig 8 and 9 show rotation of drive shaft 30 engages teeth 32 with tooth end 34 to counter rotate shaft 14; and the drive structure can be reversed, with the driver positioned inside the coil and smooth rollers on the outside, which would be considered well within the scope of the present invention, thus having two counter parallel rollers, shaft 14 and shaft 18 (shaft 18 being the reverse drive shaft 30), Crainich, claim 6, para 34-36, fig 4); 
a first roller (shaft 18 being the reverse drive shaft 30) supported by the frame (fig 4), the first roller having a flat surface configured to rollably engage a first face of a shaft of a helically-shaped needle (helical needle 12) (Fig 2 shows shaft 18 rollably engaging inside facing portion of helical needle 12 and holds the needle in position against and engaged with the outside shafts 14 and friction between the outside of the coil of the needle and the grooves in the driving rollers power the needle rotation, Crainich, para 8 and 26, fig 2); and 
a second roller (shaft 14) supported by the frame (fig 4), the second roller having a grooved surface defining a helical groove (grooves 16) that is configured to at least partially receive a second face of the shaft (shafts 14 positioned on the outside of the coil which have grooves 16 cut into them at the same helix as the needle but in a counter direction of course, Crainich, para 25, fig 2), 
wherein the second roller (shaft 14) further defines a correcting recess (Taper of groove at distal end of fig 9, see below) bounded by lateral surfaces at a forward end of the groove that tapers to a width of the groove at the forward end of the groove (Fig 9 shows groove 16 has tapering at distal end which tapers to the width of the groove at its base, Crainich, fig 9), and 
wherein when the leading end (tip 28) is received into the correcting recess (Taper of groove at distal end of fig 9) responsive to counter-rotation of the first and second rollers (Fig 2 shows tip 28 is configured to rotate and be received within groove 16 due to counter rotation), at least one of the lateral surfaces engages and guides the leading end into the forward end of the groove (Fig 9 shows tapered lateral surfaces at distal end of groove which would engage and guide the needle tip into the groove, Crainich, fig 2 and 9). 
[AltContent: ][AltContent: arrow]
    PNG
    media_image1.png
    266
    412
    media_image1.png
    Greyscale

Regarding claim 2, Crainich discloses the apparatus of Claim 1, wherein at least one of the lateral surfaces of the correcting recess (Taper of groove at distal end of fig 9) tangentially diverges from an edge of the forward end of the groove (Fig 9 shows lateral surfaces diverging from the base of groove 16, Crainich, fig 9).  
Regarding claim 3, Crainich discloses the apparatus of Claim 2, wherein the correcting recess (Taper of groove at distal end of fig 9) is trapezoidally- shaped (Fig 9, see above, shows taper is trapezoidally- shaped, Crainich, fig 9).  
Regarding claim 4, Crainich discloses the apparatus of Claim 1, wherein a maximum width of the correcting recess (Taper of groove at distal end of fig 9) is sized to receive the leading end of the needle (12) after deflection of the leading end (tip 28) resulting from at least one of deflection of the leading end (tip 28) upon the needle (12) passing through an external object and deflection of the leading end caused by rotation of the frame as the needle passes through the external object (Fig 9 shows a tapered groove which is capable of receiving the tip of the helical needle after it is deflected due to movement caused by rotation of the frame, Crainich, fig 9).  
Regarding claim 6, Crainich discloses the apparatus of Claim 1, wherein a radius of the helically-shaped needle (helical needle 12) is less than a whole number multiple of a radius of the second roller (Fig 2 shows the helical needle 12 with its helical radius as approximately twice that of the radius of shaft 14 and there would be a whole number multiple of the radius of shaft 14 (e.g. radius of shaft is r=2cm, than a whole number multiple could be 4cm, 6cm, 8cm, etc.) that is greater than the radius of the helical needle 12).
Regarding claim 8, Crainich disclose the apparatus of Claim 1, further comprising a rotating mechanism (drive system) configured to receive a rotating member (drive member 30) imparting a rotational force and to apply the rotational force to the rollers to cause the rollers to counter-rotate along parallel axes of rotation (Fig 2 shows drive system applying rotational force to roller to cause to counter rotate, Crainich, fig 2).
Regarding claim 9, Crainich discloses a system comprising: 
a helically-shaped needle (helical needle 12), wherein the needle includes 
a shaft having a trailing end configured to draw a filament and a leading end (tip 28) shaped to pierce an object (suture can be attached to either the proximal or distal end of the needle, Crainich, para 34, fig 2 and 7); 
a needle drive mechanism (Device 10) including: 
a frame (housing 12) configured to counter-rotatably support two generally parallel rollers (Fig 4 shows housing configured to rotatably support one or more rollers; Fig 8 and 9 show rotation of drive shaft 30 engages teeth 32 with tooth end 34 to counter rotate shaft 14; and the drive structure can be reversed, with the driver positioned inside the coil and smooth rollers on the outside, which would be considered well within the scope of the present invention, thus having two counter parallel rollers, shaft 14 and shaft 18 (shaft 18 being the reverse drive shaft 30), Crainich, claim 6, para 34-36, fig 4); 
a first roller (shaft 18 being the reverse drive shaft 30) supported by the frame (fig 4), the first roller (shaft 18 being the reverse drive shaft 30) having a flat surface configured to rollably engage a first face of a shaft of a helically- shaped needle (Fig 2 shows shaft 18 rollably engaging inside facing portion of helical needle 12 and holds the needle in position against and engaged with the outside shafts 14 and friction between the outside of the coil of the needle and the grooves in the driving rollers power the needle rotation, Crainich, para 8 and 26, fig 2); and 
a second roller (shaft 14) supported by the frame (fig 4), the second roller (shaft 14) having a grooved surface (groove 16) defining a helical groove that is configured to at least partially receive a second face of the shaft (shafts 14 positioned on the outside of the coil which have grooves 16 cut into them at the same helix as the needle but in a counter direction of course and inside the coil is a partial shaft (half round) that forces or holds the needle in position against and engaged with the outside rollers, Crainich, para 8 and 25, fig 2), ,

wherein the second roller (shaft 14) further defines a correcting recess (Taper of groove at distal end of fig 9) bounded by lateral surfaces at a forward end of the groove that tapers to a width of the groove at the forward end of the groove (Fig 9 shows groove 16 has tapering at distal end which tapers to the width of the groove at its base, Crainich, fig 9), and 
wherein when the leading end is received into the correcting recess responsive to counter-rotation of the first and second rollers (Fig 2 shows tip 28 is configured to rotate and be received within groove 16 due to counter rotation), at least one of the lateral surfaces engages and guides the leading end into the forward end of the groove (Fig 9 shows tapered lateral surfaces at distal end of groove which would engage and guide the needle tip into the groove, Crainich, fig 2 and 9); and
a drive mechanism (drive member 30) secured to the frame (fig 4) and configured to counter-rotate the rollers and to move the frame along an edge of an object to be sutured by the filament (Rotation of drive shaft is configured to counter rotate shaft 14 and would move the device 10 along the edge of the object being sutured when rotated as the coiled needle 12 does not advance or retract relative to housing 11, Crainich, para 8 and 28, fig 1 and 2).
Regarding claim 10, Crainich discloses the system of Claim 9, wherein at least one of the lateral surfaces of the correcting recess (Taper of groove at distal end of fig 9) tangentially diverges from an edge of the forward end of the groove (Fig 9 shows lateral surfaces diverging from the base of groove 16, Crainich, fig 9).
Regarding claim 11, Crainich discloses the system of Claim 10, wherein the correcting recess (Taper of groove at distal end of fig 9) is trapezoidally- shaped (Fig 9 shows taper is trapezoidally- shaped, Crainich, fig 9).  
Regarding claim 12, Crainich discloses the system of Claim 9, wherein a maximum width of the correcting recess (Taper of groove at distal end of fig 9) is sized to receive the leading end of the helically-shaped needle (helical needle 12) after deflection of the leading end resulting from at least one of deflection of the leading end upon the needle passing through an external object and deflection of the leading end caused by rotation of the frame as the needle passes through the external object (Fig 9 shows a tapered groove which is capable of receiving the tip of the helical needle after it is deflected due to movement caused by rotation of the frame, Crainich, fig 9).  
Regarding claim 14, Crainich discloses the system of Claim 9, wherein a radius of the helically-shaped needle (helical needle 12) is less than a whole number multiple of a radius of the second roller (Fig 2 shows the helical needle 12 with its helical radius as approximately twice that of the radius of shaft 14 and there would be a whole number multiple of the radius of shaft 14 (e.g. radius of shaft is r=2cm, than a whole number multiple could be 4cm, 6cm, 8cm, etc.) that is greater than the radius of the helical needle 12).
Regarding claim 18, Crainich disclose a method comprising: counter-rotatably motivating a helically-shaped needle (helical needle 12) between a grooved roller (shaft 14) and an opposing flat roller (shaft 18 or reverse drive shaft 30) (Fig 4 shows housing configured to rotatably support one or more rollers; Fig 8 and 9 show rotation of drive shaft 30 engages teeth 32 with tooth end 34 to counter rotate shaft 14; and the drive structure can be reversed, with the driver positioned inside the coil and smooth rollers on the outside, which would be considered well within the scope of the present invention, thus having two counter parallel rollers, shaft 14 and shaft 18 (shaft 18 being the reverse drive shaft 30), Crainich, claim 6, para 34-36, fig 4); receiving a leading end of the needle (helical needle 12) in a correcting recess (Taper of groove at distal end of fig 9) at a forward end of a helical groove defined by a grooved roller (shaft 14); engaging the leading end of the needle with at least one lateral surface of the correcting recess (lateral surfaces of taper of groove would engage tip 28 of helical needle 12); and guiding the leading end of the needle along the at least one lateral surface into the forward end of the helical groove (Fig 2 and 9 shows helical needle 12 that is guided by lateral surfaces into the forward end of the groove, Crainich, para 8, 24-29, and 42, fig 2 and 9).  
Regarding claim 19, Crainich disclose the method of Claim 18, further comprising engaging the leading end (tip 28) of the needle (helical needle 12) within the correcting recess (Taper in groove at distal end of shaft 14) after deflection of the leading end resulting from at least one of deflection of the leading end upon the needle passing through an external object and deflection of the leading end caused by rotation of the frame as the needle passes through the external object (Fig 2 and 9 shows helical needle 12, that can pass through tissue, is guided by lateral surfaces into the forward end of the groove, Crainich, para 8, 24-29, and 42, fig 2 and 9).  
Regarding claim 20, Crainich disclose the method of Claim 18, further comprising selecting the needle (helical needle 12) to have a radius that is less than a whole number multiple of a radius of the grooved roller (Fig 2 shows the helical needle 12 with its helical radius as approximately twice that of the radius of shaft 14 and there would be a whole number multiple of the radius of shaft 14 (e.g. radius of shaft is r=2cm, than a whole number multiple could be 4cm, 6cm, 8cm, etc.) that is greater than the radius of the helical needle 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crainich (Pub No US/2006/0212048), in view of Bogart (Pat No 5,351,518).
	Regarding claim 16, Crainich discloses the system of Claim 9, but fails to disclose wherein the shaft of the needle has a generally rectangular cross-section.  
However, Bogart teaches a helical needle that has a generally rectangular cross-section (Bogart, col 2 line 41-51).
	Crainich and Bogart are considered analogous art to the claimed invention because they are in
the same field of endeavor of suture devices. It would have been obvious to someone of
ordinary skill in the art before the effective filing date of the claimed invention to have modified Crainich
to incorporate the needle of Bogart. Curved rectangular bodied needles have advantages over other needle configurations in many surgical procedures for a variety of reasons including, uniformity of entry depth for multiple sutures and proper "bite" of tissue surrounding the incision or wound. When providing curved rectangular bodied needles for surgical procedures it is desirable for the needles to have a specified rectangular cross-section and a specified curvature, i.e., a predetermined radius of curvature. The desired cross-section and radius of curvature for the finished needle varies with specific applications (Bogart, col 2 line 41-51).

Allowable Subject Matter
Claims 5, 7, 13, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771                                                                                                                                                                                                        /GEORGE J ULSH/Primary Examiner, Art Unit 3771